Hameesley, J.
The court charged the jury clearly and correctly as to the law of waiver, and that the burden of proof was upon the plaintiff claiming under the waiver, and that the proof should be clear and satisfactory. After a review of very conflicting testimony the court told the juiy that they must look at all the circumstances, look at the character of the witnesses, their interest in the ease, or their interest in the parties in the case, and determine the facts. In commenting on the testimony the court did, inferentially at least, as claimed by the defendant, express its opinion on the weight of evidence. This is not error, so long as the judge submits the decision of the question to the jury, and his charge shows that he does not intend to direct or control them in the determination of facts. As was said by Jtjdgi-e Stokes in Church v. Rouse, 21 Conn. 160, 167, such a course “is competent in all cases, and in many highly expedient.”
We have carefully considered the charge as a whole, and in reference to the portions claimed as expressing the judge’s opinion upon matters of fact in such a way as to present the evidence to the jury in an unfair light; and think it unnecessary to refer to it in detail. While it may be possible for a trial court to so exercise its discretion in indicating its opinion upon the weight of evidence, as to justify the interposition of this court, yet the occasion and manner of such comments are essentially matters of discretion. In the present case, whatever foundation there may be for the defendant’s criticism of the language of one or two sentences as not *93felicitous, we fail to see that the charge was liable to mislead, or invaded the jury’s domain of finding the facts without direction from the court. The case is clearly governed by former decisions. Church v. Rouse, supra; Comstock’s Appeal, 55 Conn. 214, 223; Setchel v. Keigwin, 57 id. 473, 478: State v. Duffy, ibid. 525, 529; Morehouse v. Remson, 59 id. 392, 401; State v. Rome, 64 id. 329, 338.
The other alleged errors were not claimed by the defendant upon argument.
There is no error in the judgment of the Court of Common Pleas.
In this opinion the other judges concurred.